Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

Exhibit 10.6

THIRD AMENDMENT TO RESEARCH COLLABORATION AGREEMENT

This Third Amendment to Research Collaboration Agreement (the “Third Amendment”)
is made effective as of the date of the last signature below by and between
ImmunoGen, Inc., a Massachusetts corporation (“lmmunoGen”), with its principal
place of business being 830 Winter Street, Waltham, Massachusetts 02451-1477,
and CytomX Therapeutics, Inc., a Delaware corporation (“CytomX”), with its
principal place of business being 151 Oyster Point Blvd., Suite 400, South San
Francisco, California 94080. ImmunoGen and CytomX are herein sometimes referred
to as a “Party” and collectively as the “Parties.”

WHEREAS, ImmunoGen and CytomX are parties to that certain Research Collaboration
Agreement dated as of January 8, 2014, as amended effective April 3, 2015 and
February 12, 2016 and (the “RCA”); and

WHEREAS, the Parties desire to amend the RCA to extend the term of the Research
Program with respect to the [***], as set forth in this Third Amendment; and

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree and covenant as follows.

1.Exercise of ImmunoGen Option. Section 3.1.2 of the RCA is amended by adding
the following at the end thereof:

“Anything contained in this Agreement to the contrary notwithstanding, the
lmmunoGen Option may be exercised by lmmunoGen with respect to the [***] at any
time during the Term, but in no case later than [***]

2.Miscellaneous. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the RCA. The RCA remains in
full force and effect, as amended by this Third Amendment. References in the RCA
to “Agreement” mean the RCA as amended by this Third Amendment.

[The remainder of this page has been intentionally left blank. The signature
page follows.}




[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by CytomX Therapeutics, Inc.

 

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to Research
Collaboration Agreement to be executed by their duly authorized representatives.

 

IMMUNOGEN, INC.

 

CYTOMX THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Peter Williams

 

By:

 

/s/ Cynthia Ladd

 

 

 

 

 

 

 

Name:

 

Peter Williams

 

Name:

 

Cynthia Ladd

 

 

 

 

 

 

 

Title:

 

Vice President

 

Title:

 

SVP, General Counsel

 

 

 

 

 

 

 

Date:

 

March 3, 2017

 

Date:

 

March 3, 2017

 

2

[***] Certain information contained herein has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.